EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monica Jaensson on 8/22/2022.
It is noted that the last change in claim 9; “traverse [[the]] into” was not discussed with Applicant’s representative. Examiner’s attempts were made regarding this amendment but could not reach Applicant’s representative. 

The application has been amended as follows: 
Claim 13 has been canceled. 
Claim 9 has been amended as below:
Claim 9: A method of loading a pipe having a central elongate axis into a pipe fusion machine, the method comprising: 
positioning the pipe fusion machine proximate the pipe, wherein the pipe fusion machine comprises:
-- a self-propelled housing including an engine providing motive power for the housing,
-- a fusion apparatus mounted within the housing, the fusion apparatus including a heating element to fuse polyethylene pipe sections together, 
-- a front boom supporting a plurality of rollers,
-- a loading device coupled with the front boom, the loading device comprising an effector arm having an end effector coupled to a distal end of the effector arm, wherein the end effector rotates about [[the]] an end effector axis, and wherein the effector arm pivots about a fulcrum surface affixed to one side of the front boom, wherein the end effector is coupled to the effector arm such that the end effector extends laterally from a central longitudinal axis of the effector arm, and the end effector axis is perpendicular to and intersects with the central longitudinal axis of the effector arm; and
-- an actuator which pivots the effector arm about the fulcrum surface,  
	- positioning the end effector along a side of the pipe; 
	- by means of the actuator, pivoting the effector arm about the fulcrum surface to apply a lifting force to the pipe and lifting the pipe onto the rollers of the front boom; and
	- causing the pipe to traverse [[the]] into the pipe fusion machine for fusion by the fusion apparatus.





Reasons for Allowance

Claims 1-3, 5-12, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and 9 not found was a use of an effector arm having an end effector, wherein the effector arm pivots about a fulcrum surface affixed to one side of the front boom, the end effector rotates about the end effector axis, and the end effector extends laterally from a central longitudinal axis of the effector arm, and the end effector axis is perpendicular to and intersects with the central longitudinal axis of the effector arm; in combination with the limitations set forth in claims 1 and 9 of the instant invention respectively.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior arts, the combination of Rakes (4,990,209) and Finlay (3,844,129) teaches a mobile pipe fusion machine and a method of using the mobile pipe fusion machine, comprising a pipe fusion machine (Rakes) comprising a loading device (Finlay).   Although the prior art of record teaches a similar mobile pipe fusion machine and a method of using, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the loading device of Rakes and Finlay to use an effector arm having an end effector, wherein the effector arm pivots about a fulcrum surface affixed to one side of the front boom, the end effector rotates about the end effector axis, and the end effector extends laterally from a central longitudinal axis of the effector arm, and the end effector axis is perpendicular to and intersects with the central longitudinal axis of the effector arm; in combination with the limitations set forth in claim # of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 1 and 9 respectively.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723